Table Of Contents Filed pursuant to Rule 424(b)(3) Registration Nos. 333-199257 and 333-202882 122,650,000 Shares iShares ® Gold Trust The iShares ® Gold Trust (the “Trust”) issues shares (“Shares”) representing fractional undivided beneficial interests in its net assets. The assets of the Trust consist primarily of gold held by a custodian on behalf of the Trust. The Trust seeks to reflect generally the performance of the price of gold. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The Shares are listed and trade on NYSE Arca under the symbol “IAU.” Market prices for the Shares may be different from the net asset value per Share. iShares ® Delaware Trust Sponsor LLC (the “Sponsor”) is the sponsor of the Trust; The Bank of New York Mellon (the “Trustee”) is the trustee of the Trust, and JPMorgan Chase Bank N.A., London branch, (the “Custodian”) is the custodian of the Trust. The Trust is not an investment company registered under the Investment Company Act of 1940. The Trust is not a commodity pool for purposes of the Commodity Exchange Act. The Trust intends to issue Shares on a continuous basis. The Trust issues and redeems Shares only in blocks of 50,000 or integral multiples thereof. A block of 50,000 Shares is called a “Basket.” These transactions take place in exchange for gold. Only registered broker-dealers that become authorized participants by entering into a contract with the Sponsor and the Trustee may purchase or redeem Baskets. Shares will be offered to the public from time to time at prices that will reflect the price of gold and the trading price of the Shares on NYSE Arca at the time of the offer. On November 9, 2015, the Shares closed on NYSE Arca at $10.53 and the LBMA Gold Price PM was $1,089.60 (LBMA Gold PricePM is, as of any day, the price of gold determined in an auction hosted by ICE Benchmark Administration (IBA) in the afternoon of such day (London time)). Except when aggregated in Baskets, Shares are not redeemable securities. Investing in the Shares involves significant risks. See “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of the securities offered in this prospectus, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Shares are not interests in nor obligations of either the Sponsor or the Trustee. “iShares” is a registered trademark of BlackRock, Inc. or its affiliates. The date of this prospectus is November 10, 2015. Table Of Contents TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 Trust Structure, the Sponsor, the Trustee and the Custodian 1 Trust Objective 2 Principal Offices 2 THE OFFERING 3 SUMMARY FINANCIAL CONDITION 5 RISK FACTORS 6 STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 11 USE OF PROCEEDS 11 THE GOLD INDUSTRY 11 Introduction 11 Market Participants 11 World Gold Supply and Demand (2005-2014) 12 Historical Chart of the Price of Gold 13 OPERATION OF THE GOLD MARKET 14 Over-the-Counter Market 14 Futures Exchanges 14 COMEX 14 Exchange Regulation 15 The London Bullion Market 15 London Market Regulation 15 Not a Regulated Commodity Pool 15 Other Methods of Investing in Gold 16 BUSINESS OF THE TRUST 16 Trust Objective 16 Secondary Market Trading 16 Valuation of Gold; Computation of Net Asset Value 17 Trust Expenses 17 Impact of Trust Expenses on the Trust’s Net Asset Value 18 DESCRIPTION OF THE SHARES AND THE TRUST AGREEMENT 18 Deposit of Gold; Issuance of Baskets 19 Redemption of Baskets; Withdrawal of Gold 20 Certificates Evidencing the Shares 20 Cash and Other Distributions 20 Voting Rights 21 Fees and Expenses of the Trustee 21 Trust Expenses andGold Sales 21 Payment of Taxes 21 Evaluation of Gold and the Trust Assets 21 Amendment and Termination 21 Limitations on Obligations and Liability 22 i Table Of Contents TABLE OF CONTENTS (continued) Page Requirements for Trustee Actions 23 THE SECURITIES DEPOSITORY; BOOK-ENTRY-ONLY SYSTEM; GLOBAL SECURITY 23 THE SPONSOR 24 The Sponsor’s Role 24 Principals and Key Personnel of the Sponsor 24 The Sponsor’s Fee 25 THE TRUSTEE 25 The Trustee’s Role 25 THE CUSTODIAN 25 The Custodian’s Role 25 Custody of the Trust’s Gold 26 UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 27 Taxation of the Trust 28 Taxation of U.S. Shareholders 28 Maximum 28% Long-Term Capital Gains Tax Rate for U.S. Shareholders Who Are Individuals 29 3.8% Tax on Net Investment Income 29 Brokerage Fees and Trust Expenses 29 Investment by U.S. Tax-Exempt Shareholders 30 Investment by Regulated Investment Companies 30 Investment by Certain Retirement Plans 30 Taxation of Non-U.S. Shareholders 30 United States Information Reporting and Backup Withholding 30 Taxation in Jurisdictions Other Than the United States 30 ERISA AND RELATED CONSIDERATIONS 31 PLAN OF DISTRIBUTION 31 LEGAL MATTERS 32 License Agreement 32 LBMA Gold Price 32 EXPERTS 32 WHERE YOU CAN FIND MORE INFORMATION; INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 32 GLOSSARY 34 ii Table Of Contents PROSPECTUS SUMMARY Although the Sponsor believes that this summary is materially complete, you should read the entire prospectus, including “Risk Factors” beginning on page
